



Exhibit 10.4
















EDWARDS LIFESCIENCES CORPORATION
2001 EMPLOYEE STOCK PURCHASE PLAN
FOR INTERNATIONAL EMPLOYEES


(As Amended and Restated May 7, 2020)














































    









--------------------------------------------------------------------------------






Edwards Lifesciences Corporation
2001 Employee Stock Purchase Plan
For International Employees


(As Amended and Restated May 7, 2020)1 


ARTICLE I -- PURPOSE
1.01.
Purpose

The Edwards Lifesciences Corporation 2001 Employee Stock Purchase Plan for
International Employees is intended to provide a method whereby certain
employees of participating subsidiary companies of Edwards Lifesciences
Corporation (the “Company”) authorized by the Committee (or an officer
designated by the Committee pursuant to Section 9.02) to extend the benefits of
the Plan to their Eligible Employees will have an opportunity to acquire a
proprietary interest in the Company through the purchase of shares of the
Company’s common stock.


The Plan was initially adopted by the Board on February 8, 2001, and
subsequently amended and restated by the Board on February 20, 2003, September
13, 2005, July 9, 2009, November 10, 2009, February 20, 2014 and May 7, 2020.




ARTICLE II -- DEFINITIONS
2.01.
Base Pay

"Base Pay" shall mean regular straight-time earnings (including compensation
paid to a representative director or non-employee director of a Participating
Company) plus commissions (where legally permissible and administratively
feasible as determined by the Company in its sole discretion) and payments in
lieu of regular earnings and any legally mandated bonus or other pay. In the
case of a part-time hourly employee, such employee's base pay during an Offering
shall be determined by multiplying such employee's hourly rate of pay by the
number of regularly scheduled hours of work for such employee during such
Offering.


2.02.
Change in Control

“Change in Control” of the Company shall mean the occurrence of any one of the
following events:
(a)
Any “Person”, as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, and any trustee or other fiduciary
holding securities under an employee benefit plan of the

1Share limits reflect stock splits and stock dividends through June 2020.


Company or such proportionately owned corporation), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or
(b)
During any period of not more than twenty-four (24) months, individuals who at
the beginning of such period constitute the Board of Directors of the Company,
and any new director (other than a director designated by a Person who has
entered into an agreement with the Company to effect a transaction described in
Sections 2.02(a), 2.02(c), or 2.02(d) of this Section 2.02) whose election by
the Board or nomination for election by the Company’s stockholders was



1





--------------------------------------------------------------------------------





approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or
(c)
The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities; or

(d)
The Company’s stockholders approve a plan of complete liquidation or dissolution
of the Company, or an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets (or any transaction having a
similar effect).

2.03.
Code

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.


2.04.
Committee

"Committee" shall mean the individuals appointed by the Company to administer
the Plan as described in Article IX.


2.05.     Company


“Company” shall mean Edwards Lifesciences Corporation.


2.06.     Corporate Affiliate


“Corporate Affiliate” shall mean any parent or subsidiary corporation or limited
liability company of the Company (as determined in accordance with Code section
424) whether now existing or subsequently established.
2.07.
Conversion Rate

“Conversion Rate” shall mean with respect to any non-United States currency, the
rate established by the Company’s Corporate Treasury Department for purposes of
converting such currency to United States dollars.


2.08.
Eligible Employee

"Eligible Employee" means, unless local laws prohibit or require such employee’s
participation in the Plan, any regular employee of a Participating Company who
is scheduled to work 20 or more hours per week or a representative director or
non-employee director of a Participating Company. Eligible Employee shall also
mean any other employee of a Participating Company to the extent that local law
requires the Plan to be extended to such employee. The Committee shall designate
the Corporate Affiliates that shall be eligible to participate in the Plan.


2.09.
Enrollment Period

"Enrollment Period" shall mean with respect to any Offering, the period
designated by the Committee prior to such Offering during which Eligible
Employees may authorize payroll deductions (or, if payroll deductions are not
permitted or advisable under local law, other means of contributions specified
by the Committee) through a Subscription. Unless the Committee determines
otherwise, the Enrollment Period with respect to any Offering shall


2





--------------------------------------------------------------------------------





end on the twenty-fifth day of the month immediately preceding the Offering
Commencement Date and any Subscription received after such date shall be deemed
to be an enrollment in the next following Offering.


2.10.
Exchange Act

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended from time to time, or any successor thereto.


2.11.
Fair Market Value

The “Fair Market Value” of a share of Stock on a given day shall be determined
as follows: (i) if the Stock is listed on any established stock exchange or a
national market system, (a) for any date of determination except the Purchase
Date, Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sale is reported) as quoted on such exchange or system for
the last market trading day prior to the time of determination, as reported in
The Wall Street Journal or such other source as the Committee deems reliable;
(b) for the Purchase Date, Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sale is reported) as quoted on such
exchange or system on the Purchase Date, as reported in The Wall Street Journal
or such other source as the Committee deems reliable, or (ii) in the absence of
an established market for the Stock, the Fair Market Value thereof shall be
determined in good faith by the Committee.


2.12.
Offering

“Offering” shall mean the quarterly offering of the Company’s Stock, the
duration of which shall not exceed twenty seven (27) months.
2.13.
Offering Commencement Date

“Offering Commencement Date” shall mean June 1, 2001 and, unless determined
otherwise by the Committee, the first day of each calendar quarter thereafter.


2.14.
Offering End Date

"Offering End Date" shall mean, with respect to each Offering beginning prior to
July 1, 2007, the first to occur of the day preceding the second annual
anniversary of the Offering Commencement Date or the day preceding July 1, 2007,
unless determined otherwise by the Committee prior to the Offering Commencement
Date or such date as determined pursuant to Section 6.04. “Offering End Date”
shall mean, with respect to each Offering beginning on or after July 1, 2007,
the day preceding the first annual anniversary of the Offering Commencement
Date, unless determined otherwise by the Committee prior to the Offering
Commencement Date or such date as determined pursuant to Section 6.04.


2.15.
Participant

“Participant” shall mean an Eligible Employee who has elected to participate in
an Offering by entering a Subscription during the Enrollment Period for such
Offering.


2.16.
Participating Company

“Participating Company” shall mean each Corporate Affiliate as may be authorized
from time to time by the Committee to extend the benefits of the Plan to their
Eligible Employees and set forth in Appendix A of this Plan. The Committee may
determine that some Eligible Employees of a Participating Company shall not be
offered participation in the Plan.


3





--------------------------------------------------------------------------------





2.17.
Plan

"Plan" shall mean the Edwards Lifesciences Corporation 2001 Employee Stock
Purchase Plan for International Employees, as amended from time to time.


2.18.
Purchase Date

“Purchase Date” shall mean with respect to any Offering, the last day of each
calendar quarter (or such other dates determined by the Committee prior to the
Offering Commencement Date or pursuant to Section 6.04) during the period
beginning with the Offering Commencement Date for such Offering and ending with
the Offering End Date; provided, however, if any such day is not a business day,
the Purchase Date shall be the next preceding business date on which shares of
Stock are traded.


2.19.
Stock

“Stock” shall mean the common stock, par value US$1.00, of the Company.


2.20.
Subscription

“Subscription” shall mean an Eligible Employee’s authorization for payroll
deductions or contributions, as applicable, made in the form and manner
specified by the Committee (which may include enrollment by submitting forms, by
voice response, internet access or other electronic means). Unless withdrawn
earlier in accordance with Section 6.02, each Subscription shall be in effect
for the duration of the Offering to which it applies. No more than one
Subscription may be in effect for an Eligible Employee during any calendar
quarter.




ARTICLE III -- ELIGIBILITY AND PARTICIPATION
3.01.
Initial Eligibility

Any individual who is an Eligible Employee on an Offering Commencement Date
shall be eligible to participate in the Offering commencing on such date,
subject to the terms and conditions of the Plan.


3.02.
Leave of Absence

For purposes of participation in the Plan, a Participant on a leave of absence
shall be deemed to be an Eligible Employee for a period of up to 90 days or, if
longer, during the period the Participant’s right to reinstatement as an
employee or non-employee director of a Participating Company is guaranteed by
statute or contract. If the leave of absence is paid, deductions authorized
under any Subscription in effect at the time the leave began will continue. If
the leave of absence is unpaid, no deductions or contributions will be permitted
during the leave unless this provision is contrary to applicable local law. If
such a Participant returns to active status within 90 days or the guaranteed
reemployment period, as applicable, payroll deductions or contributions, as
applicable, under the Subscription in effect at the time the leave began will
automatically begin again upon the Participant's return to active status, unless
the Subscription has expired. If the Participant does not return to active
status within 90 days or the guaranteed reinstatement period, as applicable, the
Participant shall be treated as having terminated service for all purposes of
the Plan, unless otherwise required under local law. If such terminated
Participant later returns to active service as an Eligible Employee or if a
Participant returns to active service as an Eligible Employee after the
Subscription has expired, such individual will be eligible to participate in
Offerings commencing after his or her new service start date by filing a
Subscription during the applicable Enrollment Period for such Offering.


3.03.
Restrictions on Participation

Notwithstanding any provisions of the Plan to the contrary, no Eligible Employee
shall be granted a right to purchase Stock: (a) if, immediately after the grant,
such individual would own Stock, and/or hold outstanding


4





--------------------------------------------------------------------------------





options to purchase Stock, possessing 5% or more of the total combined voting
power or value of all classes of the Company’s stock (for purposes of this
paragraph, the rules of Section 424(d) of the Code shall apply in determining
stock ownership of any individual); or (b) which permits the individual’s rights
to purchase Stock under all employee stock purchase plans of the Company to
accrue at a rate which exceeds $25,000 in Fair Market Value of the Stock
(determined at the time such right to purchase Stock is granted) for each
calendar year in which such right is outstanding. Further, the Committee may
additionally limit the number of shares of Stock or contributions per Eligible
Employee made available for purchase under the Plan by Eligible Employees in
certain countries, locations or Participating Companies, if necessary or
advisable to avoid securities law filings, achieve tax objectives or to meet or
facilitate other Company compliance objectives in particular locations outside
the U.S.


Further, with respect to any Offering, in no event shall an individual be
granted a right to purchase in excess of 10,000 shares of Stock, subject to
adjustment pursuant to Section 10.03.


3.04.
Commencement of Participation

An Eligible Employee may become a Participant in any Offering by entering a
Subscription during the Enrollment Period for such Offering. Payroll deductions
or contributions, as applicable, for such Offering shall commence on the
applicable Offering Commencement Date and shall end on the applicable Offering
End Date unless withdrawn by the Participant or sooner terminated in accordance
with Article VII. Only one Subscription may be in effect with respect to any
Participant at any one time.


3.05.
Participation After Rehire

An Eligible Employee’s Subscription will automatically terminate on the date he
or she is no longer providing service to any Participating Company. If the
Eligible Employee terminates service with a Subscription in effect with respect
to an Offering and is reinstated prior to the Offering End Date for that
Offering, the Subscription will not be reinstated and the Eligible Employee will
not be allowed to again make payroll deductions or contributions, as applicable,
under such Offering. The Eligible Employee may elect to participate in Offerings
commencing after his or her reinstatement date by entering a Subscription during
the applicable Enrollment Period for such Offering. Notwithstanding the
foregoing, an Eligible Employee’s transfer from one Participating Company to
another shall not terminate such Eligible Employee’s Subscription.


3.06.     Transfers


An Eligible Employee’s transfer from one Participating Company under this Plan
to another shall not terminate such Eligible Employee’s Subscription.


If an Eligible Employee transfers to the Company or a Corporate Affiliate that
is not a Participating Company under this Plan, the individual will be treated
as a terminated Participant under this Plan. The individual may become eligible
to participate in the Company’s stock purchase plan for United States employees
if the individual is transferred to the Company or a subsidiary or affiliate of
the Company that is designated to participate in the stock purchase plan for
United States employees subject to the terms and conditions set forth in that
plan.




ARTICLE IV -- OFFERINGS
4.01.
Quarterly Offerings

The Plan commenced with an Offering beginning on June 1, 2001 and, unless
determined otherwise by the Committee, will continue in operation with a new
Offering commencing on the first day of each calendar quarter thereafter.
Eligible Employees may not have in effect more than one Subscription at a time.




5





--------------------------------------------------------------------------------





Participants may subscribe to any Offering by entering a Subscription during the
Enrollment Period for such Offering in such manner as the Committee may
prescribe (which may include enrollment by submitting forms, by voice response,
internet access or other electronic means).


A Subscription that is in effect on an Offering End Date will automatically be
deemed to be a Subscription for the Offering that commences immediately
following such Offering End Date, provided that the Participant is still an
Eligible Employee and has not withdrawn the Subscription. Under the foregoing
automatic enrollment provisions, payroll deductions or contributions, as
applicable, will continue at the level in effect immediately prior to the new
Offering Commencement Date, unless changed in advance by the Participant in
accordance with Section 5.03.


4.02.
Purchase Price

The purchase price per share of Stock under each Offering shall be the lower of:


(a)
85% of the Fair Market Value of the Stock on the Offering Commencement Date; or



(b)
85% of the Fair Market Value of the Stock on the Purchase Date.



Such purchase price may only be paid with accumulated payroll deductions subject
to and in accordance with Article V.




ARTICLE V -- PAYROLL DEDUCTIONS
5.01.
Amount of Deduction

An Eligible Employee’s Subscription shall authorize payroll deductions at a
rate, in whole percentages, of no less than 1% and no more than 12% of Base Pay
on each payday that the Subscription is in effect, unless payroll deductions are
not permitted or advisable under local laws, in which case, an Eligible Employee
may contribute by such other means as specified by the Committee subject to the
contribution limits specified in this section.


5.02.
Participant's Account

All payroll deductions or contributions, as applicable, made with respect to a
Participant shall be credited to his or her recordkeeping account under the Plan
unless a separate bank account is required to be set up under applicable local
law. A Participant may not make any separate cash payment into such account
unless required under applicable local law. Unless required by local law, no
interest will accrue or be paid on any amount withheld from a Participant’s pay
under the Plan or credited to the Participant’s account. Except in the case that
any purchase limits set forth under the Plan would be exceeded, all amounts in a
Participant’s account will be used to purchase shares of Stock and no cash
refunds shall be made from such account. Shares of Stock issued may be whole
shares and/or fractional shares. Any amounts that are withheld but unable to be
applied to the purchase of Stock because of the limitations of Section 3.03
shall be returned to the Participant without interest and will not be used to
purchase shares with respect to any other Offering under the Plan.


5.03.
Changes in Payroll Deductions

During an Offering, a Participant may change his or her level of payroll
deduction or contributions, as applicable with respect to such Offering within
the limits described in Section 5.01 in accordance with procedures established
by the Committee (including, without limitation, rules relating to the frequency
of such changes); provided, however, if the Participant reduces his or her
payroll deductions or contributions, as applicable, to zero, it shall be deemed
to be a withdrawal of the Subscription and the Participant may not thereafter
participate in such Offering but must wait until the next Offering to
resubscribe to the Plan. Any such discontinuance or change in level shall be
effective as soon as administratively practicable.




6





--------------------------------------------------------------------------------







ARTICLE VI --EXERCISE OF RIGHTS TO PURCHASE STOCK
6.01.
Automatic Exercise

A Participant’s right to purchase Stock with respect to any Offering will be
automatically exercised on each Purchase Date for the Offering. The right to
purchase Stock will be exercised by using the accumulated payroll deductions in
the Participant’s account as of each such Purchase Date or contributions, as
applicable, to purchase the number of shares of Stock that may be purchased at
the purchase price on such date, determined in accordance with Section 4.02. If
the Participant is paid in a non-United States currency, the Participant’s
accumulated payroll deductions or contributions shall be converted into United
States dollars using the Conversion Rate in effect on the Purchase Date.


6.02.
Withdrawal From Offering

A Participant may not withdraw the accumulated payroll deductions in his or her
account during an Offering unless the Committee determines otherwise for local
law reasons. If the Participant withdraws his or her Subscription with respect
to any Offering, the accumulated payroll deductions or contributions, as
applicable, in the Participant’s account at the time the Subscription is
withdrawn will be used to purchase shares of Stock at the next Purchase Date for
the Offering to which the Subscription related, in accordance with Section 6.01.
Notwithstanding the foregoing, in the event a Participant withdraws his or her
Subscription with respect to an Offering and terminates his or her service prior
to the next Purchase Date for which the Participant’s accumulated payroll
deductions or contributions would be used to purchase shares of Stock, then
Participant’s accumulated payroll deductions or contributions shall be refunded
to Participant in accordance with Section 7.02.


6.03.
Delivery of Stock

Stock purchases under the Plan will be held in an account in the Participant’s
name in uncertificated form unless certification is requested by the
Participant. Furthermore, Stock to be delivered to a Participant under the Plan
will be registered in the name of the Participant.


6.04.
Change in Control

If pursuant to a Change in Control rights to purchase Stock are not assumed or
otherwise continued in full force and effect, then each right to purchase Stock
under each Offering in effect at the time of the Change in Control shall
automatically be exercised, immediately prior to the effective date of any
Change in Control, by applying the payroll deductions or contributions, as
applicable, of each Participant for the Offering in which such Change in Control
occurs to the purchase of shares of Stock at a purchase price per share equal to
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Stock on the start date of the applicable Offering or (ii) the Fair Market Value
per share of Stock immediately prior to the effective date of such Change in
Control.


ARTICLE VII --WITHDRAWAL
7.01.
Effect on Subsequent Participation

The Committee shall have the authority to decide the Participant’s eligibility
to participate in any succeeding Offering if Participant withdraws from an
Offering.


7





--------------------------------------------------------------------------------





7.02.
Termination of Employment

Upon termination of the Participant's service with a Participating Company for
any reason that results in the Participant not qualifying as an Eligible
Employee, any Subscription then in effect will be deemed to have been withdrawn
and any payroll deductions or contributions, as applicable, credited to the
Participant’s account will be promptly refunded to such Participant in the
currency in which such Participant is paid by his or her Participating Company.


7.03. Effect of Hardship Rules


At the discretion of the Company, the Company may cancel or suspend a
Participant from participating in the Plan if the Participant claims a hardship
with respect to his/her participation in any applicable benefit program and
pursuant to the applicable benefit program, the Participant cannot be permitted
to continue to participate in the Plan. If cancellation or suspension is
required, the Company will determine whether accumulated contributions should be
refunded or may be held to purchase shares on the next Purchase Date and when
the Participant will become eligible to participate in the Plan in the future.




ARTICLE VIII --STOCK
8.01.
Maximum Shares

The maximum number of shares which may be issued under the Plan, subject to
adjustment upon changes in capitalization of the Company as provided in Section
10.03, shall be Nine Million Six Hundred Thousand (9,600,000) shares. If the
total number of shares for which rights to purchase Stock are exercised on any
Purchase Date exceeds the maximum number of shares available for issuance, the
Company shall make a pro rata allocation of the shares available for delivery
and distribution in as nearly a uniform manner as shall be practicable and as it
shall determine to be equitable, and the balance of payroll deductions or
contributions, as applicable, credited to the account of each Participant under
the Plan shall be returned to him as promptly as possible.


8.02.
Participant's Interest in Rights to Purchase Stock

The Participant will have no interest in Stock covered by a right to purchase
Stock under the Plan until such right has been exercised.




ARTICLE IX -- ADMINISTRATION
9.01.
Appointment of Committee

The Company’s Board of Directors shall appoint a Committee to administer the
Plan. No member of the Committee who is not an Eligible Employee shall be
eligible to purchase Stock under the Plan.


9.02.
Authority of Committee

Subject to the express provisions of the Plan, the Committee shall have plenary
authority in its discretion to interpret and construe any and all provisions of
the Plan, to adopt rules and regulations for administering the Plan, to adopt
sub-plans creating additional rules and restrictions for participation and to
make all other determinations deemed necessary or advisable for administering
the Plan. Without limiting the generality of the foregoing, the Committee
specifically is authorized to adopt rules and regulations regarding the handling
of payroll deductions, payment of interest, conversion of local currency,
payroll tax, withholding procedures, participation limits and handling of stock
certificates which vary with local requirements. The Committee shall also have
full power and authority to determine whether, to what extent and under what
circumstances any Eligible Employee’s participation in the Plan shall be
cancelled or suspended as a result of applicable hardship rules or similar
rules, as determined at the sole


8





--------------------------------------------------------------------------------





discretion of the Committee. The Committee's determination on the foregoing
matters shall be conclusive. The Committee shall also have the authority to
determine if and when individuals working for Corporate Affiliates organized or
acquired after the Effective Date shall be eligible for participation in the
Plan. The Committee may delegate to an officer its authority under this Section
9.02 to determine if and when individuals working for a Corporate Affiliate
shall be eligible or ineligible for participation in the Plan.


9.03.
Rules Governing the Administration of the Committee

The Company’s Board of Directors may from time to time appoint members of the
Committee in substitution for or in addition to members previously appointed and
may fill vacancies, however caused, in the Committee. The Committee may select
one of its members as its Chairman and shall hold its meetings at such times and
places as it shall deem advisable and may hold telephonic meetings. A majority
of its members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. The Committee may correct any defect
or omission or reconcile any inconsistency in the Plan, in the manner and to the
extent it shall deem desirable. Any decision or determination reduced to writing
and signed by a majority of the members of the Committee shall be as fully
effective as if it had been made by a majority vote at a meeting duly called and
held. The Committee may appoint a secretary and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.


9.04.
Statements

Each Participant shall receive a statement of his account showing the number of
shares of Stock held and the amount of cash credited to such account. Such
statements will be provided as soon as administratively feasible following the
end of each calendar quarter.


ARTICLE X -- MISCELLANEOUS


10.01.
Transferability

Neither payroll deductions nor contributions credited to a Participant's account
nor any rights with regard to the exercise of a right to purchase Stock or to
receive Stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the Participant other than by will or the laws of
descent and distribution. Any such attempted assignment, transfer, pledge or
other disposition shall be without effect. During a Participant’s lifetime,
rights to purchase Stock that are held by such Participant shall be exercisable
only by that Participant.


10.02.
Use of Funds

All payroll deductions or contributions, as applicable, received or held by the
Participating Company under this Plan may be used by the Participating Company
for any corporate purpose and the Participating Company shall not be obligated
to segregate such payroll deductions or contributions, as applicable; provided,
however, such amounts shall be held in trust or otherwise segregated from the
Participating Company’s general assets to the extent required under local law.


10.03.
Adjustment Upon Changes in Capitalization

In the event of a stock split, stock dividend, recapitalization,
reclassification or combination of shares, merger, spin-off, or similar event,
the Committee shall adjust equitably (a) the number and class of shares or other
securities that are reserved for sale under the Plan, (b) the number and class
of shares or other securities that are subject to outstanding rights to purchase
Stock, (c) the maximum number of shares of Stock that can be purchased by a
Participant with respect to any Offering and (d) the appropriate market value
and other price determinations applicable to rights to purchase Stock. The
Committee shall make all determinations under this Section 10.03, and all such
determinations shall be conclusive and binding.




9





--------------------------------------------------------------------------------





10.04.
Amendment and Termination

The Company’s Board of Directors shall have complete power and authority to
terminate or amend the Plan at any time and for any reason. Upon termination of
the Plan, the date of termination shall be considered a Purchase Date, and any
cash remaining in Participant accounts will be applied to the purchase of Stock,
unless determined otherwise by the Company’s Board of Directors. Upon
termination of the Plan, the Company’s Board of Directors shall have authority
to establish administrative procedures regarding the exercise of outstanding
rights to purchase Stock or to determine that such rights shall not be
exercised.


10.05.
Effective Date

This Plan became effective as of June 1, 2001.


10.06.     No Employment Rights


The Plan does not, directly or indirectly, create in any employee or class of
employees or directors any right with respect to continuation of employment or
service with the Company or any Corporate Affiliate, and it shall not be deemed
to interfere in any way with the right of the Company or any Corporate Affiliate
retaining such person to terminate, or otherwise modify, an individual's
employment or service position at any time.


10.07.
Effect of Plan

The provisions of the Plan shall, in accordance with its terms, be binding upon,
and inure to the benefit of, all successors of each individual participating in
the Plan, including, without limitation, such individual's estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
individual.


10.08.
Governing Law

The law of the State of California will govern all matters relating to this Plan
except to the extent it is superseded by the laws of the United States.




10





--------------------------------------------------------------------------------






APPENDIX A


LIST OF PARTICIPATING COMPANIES


Following is a list of Participating Companies as of May 7, 2019:
Edwards Legal Entity
Country of Incorporation
Edwards Lifesciences Austria GmbH
Austria
Edwards Lifesciences Pty. Limited
Australia
Edwards Lifesciences S.P.R.L.
Belgium
Edwards Lifesciences Comercio de Produtos Medico-Cirurgicos Ltda.
Brazil
Edwards Lifesciences (Canada) Inc.
Canada
Edwards (Shanghai) Medical Products Co., Ltd.
China
Edwards Lifesciences Colombia S.A.S.
Columbia
Edwards Lifesciences Costa Rica, S.R.L.
Costa Rica
Edwards Lifesciences Czech Republic s.r.o.
Czech Republic
Edwards Lifesciences A/S
Denmark
Edwards Lifesciences SAS
France
Edwards Lifesciences Services GmbH
Germany
Edwards Lifesciences Hellas, M.E.P.E.
Greece
Edwards Lifesciences (India) Private Limited
India
Edwards Lifesciences Ireland, Limited
Ireland
Edwards Lifesciences (Israel) Ltd
Israel
Edwards Lifesciences Sales (Israel) Ltd
Israel
Valtech Cardio Ltd. (Israel)
Israel
Edwards Lifesciences Italia SpA
Italy
Edwards Lifesciences (Japan) Limited
Japan
Edwards Lifesciences Korea Co., Ltd.
Korea
Edwards Lifesciences (Malaysia) Sdn. Bhd.
Malaysia
Edwards Lifesciences Asia Pacific Sdn. Bhd.
Malaysia
Edwards Lifesciences Mexico, S.A. de C.V.
Mexico
Edwards Lifesciences B.V.
The Netherlands
BMEYE BV
The Netherlands
Edwards Lifesciences (New Zealand) Limited
New Zealand
Edwards Lifesciences (Poland) Sp. z.o.o.
Poland
Edwards Lifesciences (Portugal) Comércio e Distribuicao de Dispositivos Medicos,
Lda.
Portugal
Edwards Lifesciences Export (Puerto Rico) Corporation
Puerto Rico
Edwards Lifesciences (Asia) Pte., Ltd.
Singapore
Edwards Lifesciences (Singapore) Pte Ltd
Singapore
Edwards Lifesciences (Proprietary) LTD
South Africa
Edwards Lifesciences S.L.
Spain
Edwards Lifesciences Nordic AB
Sweden
Edwards Lifesciences AG
Switzerland
Edwards Lifesciences Technology S.A.R.L.
Switzerland
Edwards Lifesciences (Taiwan) Corporation
Taiwan
Edwards Lifesciences (Thailand) Ltd.
Thailand
Edwards Lifesciences Turkey Health Technologies Limited Şirketi
(Turkish Name) Edwards Lifesciences Sağlik Ürünleri Limited Şirketi
Turkey
Edwards Lifesciences Limited
United Kingdom





A-1

--------------------------------------------------------------------------------





ADDENDUM FOR PARTICIPANTS
IN JAPAN WORKING FOR
EDWARDS LIFESCIENCES LIMITED


Effective February 20, 2014


For purposes of Eligible Employees of Edwards Lifesciences Limited, the
Company’s subsidiary in Japan, the following terms shall apply and replace any
similar provisions in the Plan document. To the extent there is a conflict
between the terms of the Plan document and this Addendum, this Addendum shall
govern. Otherwise, the terms of the Plan document shall control.


2.12 Offering
“Offering” shall mean the annual offering on July 1 of each year of the
Company’s Stock, the duration of which shall not exceed twenty seven (27)
months.
2.13 Offering Commencement Date
“Offering Commencement Date” shall mean July 1 of each year, unless determined
otherwise by the Committee.


4.01 Annual Offerings
The Plan shall consist of annual Offering commencing on July 1 of each calendar
year. Eligible Employees may not have in effect more than one Subscription at a
time.


Participants may subscribe to any Offering by entering a Subscription during the
Enrollment Period for such Offering in such manner as the Committee may
prescribe (which may include enrollment by submitting forms, by voice response,
internet access or other electronic means).


A Subscription that is in effect on an Offering End Date will automatically be
deemed to be a Subscription for the Offering that commences immediately
following such Offering End Date, provided that the Participant is still an
Eligible Employee and has not withdrawn the Subscription. Under the foregoing
automatic enrollment provisions, payroll deductions or contributions will
continue at the level in effect immediately prior to the new Offering
Commencement Date, unless changed in advance by the Participant in accordance
with Section 5.03.









--------------------------------------------------------------------------------





ADDENDUM FOR PARTICIPANTS
IN MALAYSIA WORKING FOR
EDWARDS LIFESCIENCES (MALAYSIA) SDN. BHD.


Effective October 1, 2016


For purposes of Eligible Employees of Edwards Lifesciences (Malaysia) Sdn. Bhd.,
the Company's subsidiary in Malaysia, the following terms shall apply and
replace any similar provisions in the Plan document. To the extent there is a
conflict between the terms of the Plan document and this Addendum, this Addendum
shall govern. Otherwise, the terms of the Plan document shall control.


2.12 Offering


"Offering" shall mean the annual offering on October 1 of each year of the
Company's Stock, the duration of which shall not exceed twenty seven (27)
months.


2.13 Offering Commencement Date


"Offering Commencement Date" shall mean October 1 of each year, unless
determined otherwise by the Committee.


4.01 Annual Offerings


The Plan shall consist of annual Offerings commencing on October 1 of each
calendar year. Eligible Employees may not have in effect more than one
Subscription at a time.


Participants may subscribe to any Offering by entering a Subscription during the
Enrollment Period for such Offering in such manner as the Committee may
prescribe (which may include enrollment by submitting forms, by voice response,
internet access or other electronic means).


A Subscription that is in effect on an Offering End Date will automatically be
deemed to a be a Subscription for the Offering that commences immediately
following such Offering End Date, provided that the Participant is still an
Eligible Employee and has not withdrawn the Subscription. Under the foregoing
automatic enrollment provisions, payroll deductions or contributions will
continue at the level in effect immediately prior to the new Offering
Commencement Date, unless change in advance by the Participant in accordance
with Section 5.03.









